Citation Nr: 1637819	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  16-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for arthritis of the thumbs and all fingers of both hands.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to January 1979 and from November 1983 to March 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Charleston, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Service connection for sleep apnea was denied in a June 2003 rating decision and that denial was confirmed in a May 2006 decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the May 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has sleep apnea that is directly related to active service.

4.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has arthritis of the thumbs and all fingers of both hands that is directly related to active service.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied service connection for sleep apnea is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The criteria for service connection for arthritis of the thumbs and fingers of both hands have been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (2015).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for sleep apnea was denied in a June 2003 rating decision.  The RO indicated that although a VA treatment record dated in October 2000 showed a diagnosis of sleep apnea confirmed by a sleep study, there was no evidence to show that sleep apnea was related to service or any service-connected disability.

In a May 2006 decision, the RO found that new and material evidence sufficient to reopen the previously denied claim for service connection for sleep apnea had not been submitted.  The RO found that no evidence had been submitted which related the Veteran's current sleep apnea to his time in service.

The Veteran did not perfect an appeal of the June 2003 and May 2006 rating decisions, and the rating decisions became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2015).

The evidence added to the claims file subsequent to the May 2006 denial includes additional VA and private treatment records, additional lay statements, and additional statements from the Veteran.  In particular, a May 2011 statement from C.L., the Veteran's spouse, provides a continuity of sleep apnea symptoms dating from the Veteran's active duty through the present.  That statement has a tendency to support the claim, as it provides evidence of an in-service incurrence of sleep apnea and ongoing symptoms.

The credibility of the newly submitted evidence is presumed in determining whether that evidence is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions and medical statements are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, that evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for sleep apnea is reopened. 

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).





Sleep Apnea

The Veteran has claimed entitlement to service connection for sleep apnea either as directly related to active service, or alternatively, as secondary to service-connected fibromyalgia, sinusitis, or depressive disorder.  

The Veteran's service personnel records show that his military occupational specialty was medical first aid attendant.  

The Veteran entered the service Weight Management Program in August 1995.  He was temporarily removed from the program on three occasions due to physical profiles.  Otherwise, he was on the program continuously from August 1995 to February 1999.  Throughout that time, he had a total of five unsatisfactory weigh-ins.

A service physical therapy note from January 1998 shows that the Veteran had altered sleep patterns secondary to changes in the neck and shoulder.

The Veteran indicated on an intake record from March 1999 that he did not get enough sleep at night, and he did not wake up feeling rested.  On a medical evaluation completed in March 1999 in connection with separation from active duty, the Veteran indicated that he experienced sleep pattern disturbances that had not been treated medically.  A medical officer confirmed the Veteran's complaints of sleep disturbances.

An October 2000 VA treatment record shows that the Veteran had probable sleep apnea.  A subsequent sleep study confirmed a diagnosis of sleep apnea.  Subsequent treatment records show ongoing treatment for obstructive sleep apnea.

In a May 2011 statement, C.L., the Veteran's spouse, wrote that the Veteran mentioned sleep apnea as something that the Air Force was going to test him for in 1999.  She recalled the Veteran's sleep problems developing around 1996 and that was the time that he started snoring.  She stated that the Veteran snored, snapped like he was poked, became quiet for a few minutes, and then snored again.  She stated that she began to sleep in a separate bedroom in 1997 due to the Veteran's "weird" snoring.

On VA examination in May 2012, the examiner noted that the Veteran had a diagnosis of sleep apnea confirmed by sleep study.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred or caused by active duty.  The examiner noted that sleep apnea was not diagnosed in service.  It was diagnosed in October 2000.  The examiner felt that the Veteran's sleep apnea was related to snoring and obesity.

In June 2015, a VA examiner remarked that sleep apnea is a complex syndrome with many contributing factors.  The examiner noted that it was not generally possible to isolate one specific cause, but increasing age, male gender, elevated body mass index, and genetics were some of the most significant factors.

On VA examination in April 2016, the examiner noted that the Veteran provided documentation that sleep apnea should have been evaluated during active duty, but was not done during his medical boards at the conclusion of service.  The examiner commented that the Veteran had a current diagnosis of sleep apnea that had been confirmed by a sleep study.  The examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the service-connected fibromyalgia, sinusitis, or depressive disorder.  The examiner felt that the Veteran's subjective symptoms were not diagnostic for obstructive sleep apnea.  For rationale, the examiner explained that obstructive sleep apnea is a common condition, and about half of the people who have that condition were overweight.  The examiner commented that people who have small airways in their noses, throats, or mouths are more likely to have sleep apnea and that small airways might be due to allergies or other conditions that cause congestion.

A review of the evidence of record shows that the Veteran clearly has a current diagnosis of obstructive sleep apnea.  Therefore, the question to be answered is whether that currently diagnosed obstructive sleep apnea was caused by or was present during active service, or alternatively, was caused by another service-connected disability.

The Board has carefully considered the opinion given by the May 2012 VA examiner.  While that evidence weighs against the claim, the Board has assigned that opinion less probative value.  In offering the opinion that the Veteran's sleep apnea was not due to active duty service, the examiner offered alternative etiologies of the Veteran's obesity and snoring.  However, the examiner made no mention of the Veteran's five unsatisfactory weigh-ins during final years on active duty, or participation in a weigh management program during service.  Additionally, the examiner did not comment on the Veteran's documented in-service sleep disturbances and spouse's lay statements confirming the Veteran's in-service snoring.  The evidence suggests that the alternative etiology suggested by the May 2012 VA examiner actually originated during the Veteran's active duty.  Therefore, the negative opinion offered by the May 2012 VA examiner is not entitled to the probative value.  In fact, as that opinion attributes sleep apnea to snoring and obesity, both of which were present during service, the Board finds that opinion supports the claim.  The April 2016 VA examiner offered no opinion regarding a direct link between the Veteran's currently diagnosed sleep apnea and service.

The Veteran, as a medical first-aid attendant, has some medical knowledge by virtue of his military occupational specialty.  He has consistently and credibly complained of sleep-related symptoms since active duty.  Additionally, he has provided evidence from C.L., his spouse, which provides a continuity of symptomatology from the Veteran's period of active duty through the present.  The Veteran has stated in various submissions to the VA that he has experienced sleep disturbances.  The Veteran's spouse is competent to describe the Veteran's snoring and apnea symptoms because such symptoms come to her through her senses and, therefore, require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Significantly, the VA outpatient medical evidence of record corroborated the Veteran's and C.L.'s account of a continuity of sleep apnea symptoms dating from active duty through the present.  Thus, the Board finds the Veteran's and C.L.'s  statements credible regarding a continuity of symptomatology.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds that the lay testimony, as supported by the Veteran's statements and VA outpatient medical records, outweighs the report of the May 2012 VA examiner and provides sufficient support for the present claim.  In fact, the examiner's opinion attributed sleep apnea to snoring and weight problems, which were present during service.

Accordingly, in light of the medical treatment records which document sleep apnea, and the Veteran's and lay statements which credibly provide a continuity of the Veteran's sleep apnea symptoms since active duty, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for sleep apnea is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Arthritis of the Thumbs and All Fingers of Both Hands

The Veteran has claimed entitlement to service connection for arthritis of the thumbs and all fingers of both hands either as directly related to active service, or alternatively, as secondary to service-connected fibromyalgia.

The Veteran's service personnel records show that his military occupational specialty was medical first aid attendant.  

On examination in March 1999 while the Veteran was on active duty, Heberden's nodes were noted at numbers two, three, and five of the bilateral distal interphalangeal joints.  A diagnosis of multifocal early degenerative joint disease of the hands was given.

On VA examination for fibromyalgia in July 2000, the examiner noted that the Veteran had a historical and present finding of Heberden nodes at the bilateral distal interphalangeal joints, numbers two, three, and five of the hands.  X-rays showed changes of osteoarthritis involving the distal interphalangeal joints, most severe involving the right index finger.  After performing the examination, a diagnosis of osteoarthritis with Heberden nodes at the bilateral distal interphalangeal joints was given.

On VA examination for fibromyalgia in May 2003, the examiner remarked that the Veteran had positive X-rays for arthritis which primarily involved the hands.  The examiner later noted that the Veteran had rheumatoid arthritis and osteoarthritis which complicated the picture of fibromyalgia.

On VA examination in April 2016, the examiner noted that the Veteran received a diagnosis of early degenerative joint disease of the hands in March 1999.  There were current imaging studies which documented degenerative or traumatic arthritis in both hands.  An X-ray of the right hand showed erosive arthritis in the distal interphalangeal joints of the index, middle and right fingers and the small finger of the right hand; some arthritis was also seen in the interphalangeal joint of the thumb.  An X-ray of the left hand showed arthritis of all digits from index through small finger with interphalangeal joint arthrodesis of the thumb.  The examiner opined that the Veteran's bilateral hand arthritis was less likely than not due to the Veteran's service-connected fibromyalgia.  The examiner that a review of the available objective medical evidence showed references to early osteoarthritis in the Veteran's hands in an orthopedic examination in 1999.  The examiner continued that by radiographic impression, the Veteran currently had erosive osteoarthritis, as labs were negative for rheumatoid osteoarthritis.  The examiner concluded that the Veteran had erosive osteoarthritis not osteoarthritis secondary to fibromyalgia.  The examiner specified that fibromyalgia is a syndrome of pain and stimulation, whereas osteoarthritis is a disease of the joints.  

A review of the evidence of record shows that the Veteran clearly has a current diagnosis of osteoarthritis of the bilateral hands.  Therefore, the question to be answered is whether that currently diagnosed arthritis was caused by or was present during active service, or alternatively, was caused by a service-connected disability.

The Board has carefully considered the opinion given by the April 2016 VA examiner.  While that evidence weighs against the claim on a secondary basis, the examiner offered no opinion regarding whether the Veteran's claimed arthritis of the bilateral hands was directly related to service.  Therefore, the April 2016 VA examination report weighs neither for nor against the claim on a direct basis.  

Early osteoarthritis of the bilateral fingers was documented at the end of the Veteran's active duty.  Osteoarthritis of the thumbs and all fingers of both hands has been confirmed by present X-ray.  The Veteran, as a medical first-aid attendant, has some medical knowledge by virtue of his military occupational specialty.  He has consistently and credibly complained of arthritic symptoms of the fingers and thumbs since active duty.  Significantly, the VA outpatient medical evidence of record corroborated the Veteran's ongoing arthritis in the fingers and thumbs from his time on active duty through the present.  Thus, the Board finds the Veteran's statements credible regarding a continuity of symptomatology.  Significantly, July 2000, May 2003, and April 2016 VA examiners have all emphasized that the Veteran's osteoarthritis of the bilateral hands is a separate disability distinct from fibromyalgia.  

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board finds that the Veteran's medical observations, as supported by the VA outpatient medical records, provide sufficient support for the present claim.  In light of the medical treatment records which document osteoarthritis of the bilateral hands, and the Veteran's statements which credibly provide a continuity of the arthritic symptoms since service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for arthritis of the thumbs and all fingers of both hands is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

As new and material evidence has been received, the application to reopen the claim for service connection for sleep apnea is granted and to that extent only, the appeal is allowed.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for arthritis of the thumbs and all fingers of both hands is granted.


REMAND

In correspondence dated in August 2016, the Veteran remarked that he had recently received vital information that had been pending at the time of the issuance of the statement of the case.  He related that his Social Security Administration (SSA) disability determination had been pending for over three years, and just after his case had been forwarded to the Board, SSA had granted him a "Fully Favorable" decision that was retroactive to April 2013.  He related that decision would likely have an impact on his claim for TDIU, and he requested that his case be remanded in order to associate the records associated with that favorable determination with the claims file.

The Board notes that the favorable decision from the SSA was issued on July 29, 2016.  The Board recognizes that records from the SSA had previously been requested and received by the RO in January 2015.  However, the record suggests that in January 2015, the Veteran's claim was still under development by the SSA.  In light of the subsequent grant of the Veteran's SSA claim, updated records should be requested from the SSA.

Additionally, the Board notes that the Veteran has not been provided a VA examination in which an examiner offers an opinion regarding whether the combined effects of the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.  Furthermore, additional disabilities are now service-connected.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Moreover, in a TDIU claim, VA has a specific duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995).  In light of the foregoing, the Board finds that a VA examination and opinion are necessary to determine the impact of the combined effects of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Request from the Social Security Administration complete copies of any decision made concerning the Veteran and copies of the medical records that served as the basis for any decision.  Make reasonable efforts to obtain the records, including at least one follow-up request if no response is received.  If the records are not available, a negative reply is required.

2.  Then, schedule the Veteran for a VA examination to ascertain the impact of the service-connected disabilities on employability.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record.  The VA examiner's opinion should specifically address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of any nonservice-connected disabilities and irrespective of his age, but with consideration of his occupational history, training, and skills, makes him unable to secure or follow a substantially gainful occupation.  If the Veteran is felt capable of working despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claim for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


